Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00046-CV

                              UNIVISION RADIO CORPORATION,
                                         Appellant

                                                 v.

                                          Angel SUAREZ,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-21079
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 31, 2019

DISMISSED

           Appellant Univision Radio Corporation filed a motion to dismiss this appeal. Appellee

Angel Suarez has not opposed the motion. Therefore, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred them.

                                                  PER CURIAM